                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION


SHARON L. BARBEE1                                                                               PLAINTIFF


V.                            CASE NO. 4:19-CV-00275-DPM-JTK


ANDREW SAUL, Commissioner                                                                    DEFENDANT
Social Security Administration


                  PROPOSED FINDINGS AND RECOMMENDATIONS

                                            INSTRUCTIONS

        The following recommended disposition has been sent to the United States District

Court Judge D.P. Marshall, Jr. Any party may serve and file written objections to this

recommendation. Objections should be specific and should include the factual or legal

basis for the objection. If the objection is to a factual finding, specifically identify that

finds and evidence that supports your objection. Your objections must be received no later

than fourteen (14) days from the date of the findings and recommendations. Failure to file

timely objections may result in waiver of the right to appeal questions of fact.

        If you are objecting to the recommendation and also desire to submit new, different,

or additional evidence, and to have a hearing for this purpose before the District Judge, you

must, at the same time that you file your written objections, include the following:



1
 Plaintiff’s administrative records show her name to be “Sharon Lee Barber” even though the docket shows “Sharon
Barbee.” (DE # 2 pp. 5)

                                                       1
       1. Why the record made before the Magistrate Judge is inadequate.

       2. Why the evidence proffered at the hearing before the District Judge (if such a
          hearing is granted) was not offered before the Magistrate Judge.

       3. The details of any testimony desired to be introduced at the hearing before the
          District Judge in the form of an offer of proof, and a copy, or the original, of any
          documentary or other non-testimonial evidence desired to be introduced at the
          hearing before the District Judge.

From this submission, the District Judge will determine the necessity for an additional

evidentiary hearing, either before the Magistrate Judge or before the District Judge.

                                      DISPOSITION

       Pending is the Defendant’s Motion to Dismiss and Brief in Support. (DE # 11) To

date, the Plaintiff has not filed a response to the motion. For the reasons that follow, it is

recommended that the motion be GRANTED.

       On November 9, 2009, the Administrative Law Judge (ALJ) issued an unfavorable

decision denying Plaintiff’s application for disability benefits. (DE # 2 pp. 14) The

Plaintiff filed an untimely request for review of that decision on March 2, 2010. (DE # 11-

1 pp. 16) On August 20, 2010, the Appeals Council sent the Plaintiff a letter stating that

she should send a statement explaining the reasons why she did not file her request for

review within the required sixty (60) days. (DE # 11-1 pp.17-18) The Plaintiff provided

no response to the Appeals Council’s request. On March 3, 2011, the Appeals Council

sent the Plaintiff a letter stating that the untimely request for review was denied and

dismissed. (DE # 11-1 pp. 19-21) This denial rendered the ALJ’s decision the “final

decision” of the Commissioner. See 20 C.F.R. §§ 404.981; 416.1481.



                                              2
       Plaintiff filed her civil action in this Court on April 18, 2019. Defendant asserts that

Plaintiff’s action should be dismissed as it was filed more than sixty (60) days after receipt

of the Appeals Council’s action. Plaintiff has not filed a response objecting to the

Defendant’s motion.

       The Social Security Act provides the following:

          Any individual, after any final decision of the Commissioner of Social
          Security made after a hearing to which he was a party . . . may obtain a
          review of such decision by a civil action commenced within sixty days
          after the mailing to him of notice of such decision or within such further
          time as the Commissioner of Social Security may allow.

42 U.S.C. § 405(g). Generally, receipt of notice Ais presumed five days after the date of

notice, unless there is a reasonable showing to the contrary; and that notice sent to the

individual=s representative has the same force and effect as notice sent to the individual.@

Bess v. Barnhart, 337 F.3d 988, 989-90 (8th Cir. 2003) (per curiam); see 20 C.F.R. ''

404.901; 416.1401. Receipt of notice Aby either the individual or the individual=s attorney,

whichever occurs first, triggers the sixty-day limitations period.@ Bess, 337 F.3d at 990.

The United States Supreme Court has established that the sixty-day time period is not

jurisdictional, but rather constitutes a statute of limitation. Bowen v. City of New York, 476

U.S. 478 (1986) (citing Mathews v. Eldridge, 424 U.S. 319, 328 n. 9 (1976); Weinberger

v. Salfi, 422 U.S. 749, 764 (1975)). A[T]he statute of limitations embodied in ' 405(g) is a

mechanism by which Congress was able to move cases to speedy resolution in a

bureaucracy that processes millions of claims annually.@ Id. at 481. It is well-established

that failure to comply with the sixty-day limitation warrants dismissal. See Bess, supra;


                                              3
Turner v. Bowen, 862 F.2d 708 (8th Cir. 1988). In this case, the Appeals Council denied

Plaintiff’s request for review of the ALJ’s decision on March 3, 2011. Plaintiff did not file

this complaint until April 18, 2019. Given that Plaintiff waited over eight years after the

Appeals Council dismissed her request for review, there can be no question that the

complaint is untimely. Furthermore, the Plaintiff has presented no proof or even made a

claim that she did not receive the notice of denial, and thus the presumption that it was

received five days after the date of the notice is not rebutted. Therefore, because (1)

Plaintiff was required to initiate a civil action within sixty (60) days of the Appeals

Council’s notice that it was denying further review and (2) Plaintiff has not rebutted the

presumption that notice was received by her five days after the letter’s date, it is

recommended that Defendant’s Motion to Dismiss and Brief in Support (DE # 11) be

granted.

       SO ORDERED this 29th day of July, 2019.



                                                 ___________________________________
                                                 UNITED STATES MAGISTRATE JUDGE




                                             4
